Martin, J.
delivered the opinion of the court This is an appeal from a judgment on an opposition to the homologation of the account , , presented by th& defendant and appellant, the affairs of the estate ofL. Arsenaux, deceased.
Hecomplains-that the judgment reduces his account of the fees by him paid to the parish judge, and charges him with the amount of a note, due to the estate, payment of which he never received.
It was his duty to pay none but legal fees— in assuming the administration of the estate he became bound to acquire, if he did not possess before, the knowledge of the duties of his office. The fees of the parish judges are fixed *696by law—of this no one can plead ignorance—if J - ’ . . r . the appellant paid higher fees, he did so in his own wrong, and it is no justification for him tjiat were demanded.
The note, with the amount of which he was charged, was payable at the office of the parish judge. It was due on the last of March, 1827, and was paid to the parish judge on the 26th or 27th of the month. It is urged that the note being payable at the judge’s office, it was properly left with him—that as the parish judge was ex officio notary public, it was properly left with him to be protested in case of non-payment.
Nothing prevented the appellant’s attendance at the judge’s office at the expiration of the days of grace to receive payment, and had the note not been paid, then it might very properly have been given to the judge to protest it, The note was not dishonored, but on the contrary, paid before its maturity—nothing author-ised the appellant to part with it, and he must be liable for the conduct of the person he trusted.
It is therefore ordered, adjudged, and decreed, that the judgment of the court of pro* bates be affirmed with costs.
Carleton and Lockett for the plaintiff, Mer-cier and Buchanan for the defendant.
It is therefore ordered, adjudged, and de- Eastern i>i«t J ® April, 1828.-creed, that the judgment of the district court be affirmed with costs.